Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00540-CR

                                         Yu MASAKI,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR2602
                       The Honorable Angus McGinty, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s memorandum opinion of this date, the trial court’s judgment
and the bill of costs are MODIFIED to delete the assessment of attorney’s fees against the
appellant. The trial court’s judgment is AFFIRMED AS MODIFIED, and counsel’s motion to
withdraw is GRANTED.

       SIGNED March 5, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice